*939ON MOTION
NEWMAN, Circuit Judge.

ORDER

The Secretary of the Navy moves to dismiss CATH-dr/Balti Joint Venture’s (CATH) appeal as untimely. CATH opposes. The Secretary replies. CATH moves for leave to file a surreply, with surreply attached.
CATH received the decision of the Armed Services Board of Contract Appeals ruling on its motion for reconsideration on December 28, 2005. An appeal from a decision of the Board is due within 120 days of the party’s receipt of the decision. 41 U.S.C. § 607(g)(1)(A). Thus, CATH’s appeal was due no later than April 27, 2006. CATH’s appeal was received on May 1, 2006, or 124 days after CATH’s receipt of the Board’s decision.
CATH cites Fed. RApp. P. 4(a)(3), which allows any other party in an appeal of a civil case to file a notice of appeal within 14 days of another party’s notice of appeal, and argues that its appeal should be considered timely filed because it filed its appeal within 14 days of the Secretary’s timely separate appeal arising out of the Board’s decision (2006-1359). However, Fed. RApp. P. 4(a)(3) expressly applies to appeals in civil cases from district courts and does not apply to review of agency orders. Instead, Fed. RApp. P. 15 applies to appeals of agency orders and does not contain the provision that allows a party to file an appeal within 14 days of the date of filing of another party’s appeal. See also Fed. RApp. P. 26(b)(2) (this court “may not extend the time to file ... a notice of appeal from ... an order of an administrative agency, board, commission, or officer of the United States, unless specifically authorized by law”).
Accordingly,
IT IS ORDERED THAT:
(1) The motion to dismiss is granted.
(2) The motion for leave to file a surreply is granted.
(3) Each side shall bear its own costs.